Citation Nr: 0001045	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-34 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for left sacroiliitis, 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from February 1982 
to January 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case to the RO in April 1999 for 
further development.  The case has been returned to the Board 
for continuation of appellate review.


REMAND

The Board's April 1999 remand order pointed out that 
additional information was needed to properly evaluate the 
appellant's claim for an increased rating for sacroiliitis.  
Specifically, the Board specified that the examiner was to 
state, in degrees, the endpoints of the normal range of 
motion of the lumbar spine.  Further, the examiner was to 
state whether any observed limited range of motion was 
"slight," "moderate," or "severe."  Additionally, the 
examiner was to remark on the impact of any low back symptoms 
on the veteran's everyday functioning, particularly with 
respect to his capacity to perform in the workplace.  A 
discussion of the veteran's disability picture was to include 
comments about the degree of functional loss, if any, from 
pain, weakened movement, excess fatigability, or 
incoordination.  

A VA examination of the low back and sacroiliac area was 
performed in August 1999 pursuant to the Board's remand 
order.  The examination report reflects the veteran's mention 
of the impact of pain on attempts to lift while at the 
workplace; further, the report sets forth range of motion 
studies of the lumbar spine and other pertinent clinical 
findings.  However, the report simply does not go on to 
provide the information, referred to in the paragraph above, 
which prompted the Board, in the first place, to remand the 
case for additional evidentiary development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board or a Court remand confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders, that the Board remand imposes a 
concomitant duty to ensure compliance with the terms of the 
remand on the VA, and that, moreover, where remand orders of 
the Board or the Court are not complied with, "the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998). 

The record as currently constituted cannot be the basis of a 
proper determination of the issue on appeal, consistent with 
comprehensive evidentiary development and Court precedent.  
If the Board were to determine what constituted a normal 
range of motion of the lumbar spine, and whether the 
limitation of low back motion exhibited by the veteran was 
slight, moderate or severe, based on its own medical 
knowledge, there would be a violation of Court precedent in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Where clinical 
findings to enable to Board to evaluate the low back disorder 
consistent with 38 C.F.R. §§ 4.40 and 4.45 are not provided, 
and the Board were to enter a decision without such findings, 
there would be a violation of Court precedent in DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

In view of the foregoing, this case is again REMANDED for the 
following actions:

1.  The veteran should be accorded a 
special VA orthopedic examination to 
determine the degree of severity of the 
service connected low back disorder.  The 
claims folder and copies of the Board's 
April 1999 and the current remand orders 
must be made available to the examiner 
prior to the examination so that he/she 
may review pertinent aspects of the 
veteran's military, medical, and 
employment history.  All clinical 
findings pertaining to the low back 
should be reported in detail.  The 
examiner should first define what a full 
range of low back motion is in each 
plane.  He/she should then specify the 
range of the veteran's low back motion in 
degrees and in all planes, and comment as 
to whether any current limitation of 
motion of the low back is slight, 
moderate, or severe in degree.  The 
examiner should also comment on the 
effects the service-connected low back 
disorder upon the veteran's ordinary 
activity and how it impairs him 
functionally, particularly in the 
workplace, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998), as applicable..

2.  When the development requested above 
has been completed, the RO should again 
adjudicate the veteran's claim for an 
increased rating for left sacroiliitis.  
The RO must examine the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, including if either 
examiner's report does not include the 
information requested, appropriate 
corrective action should be taken.  Then, 
if the benefit sought on appeal is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise appropriate.  
No action is required of the veteran until notified.  The 
purpose of this remand is to procure clarifying data and to 
comply with precedent decisions of the Court.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




